DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks
Applicant’s Notice of Appeal was received on 03/02/2021, and an Appeal Conference was held in view of Applicant’s Appeal Brief filed on 04/05/2021.
The amendments received on 01/27/2021 have been entered, considered, and an action on the merits follows:
Previous drawing objections are hereby withdrawn due to the amended drawings.
Previous interpretations under 35 U.S.C. 112(f) regarding the element “controller” of claims 15 and 19 are maintained based on the outcome of the Appeal Conference.
Previous rejections under 35 U.S.C. 112(b) regarding claims 15 and 19 are hereby withdrawn due to Applicant’s remarks (page 4, second paragraph to page 10, third paragraph of the Appeal Brief) and the outcome of the Appeal Conference, where figures 3 and 4 along with paragraphs 0045-0057 of the disclosure filed on 01/27/2021 provide sufficient information and steps to disclose the functionality of the claimed “controller”.
Previous rejection under 35 U.S.C. 112(b) regarding the phrase “phase-adjusted sound” of claim 31 is hereby withdrawn due to Applicant’s remarks (page 10, fourth paragraph to page 11, first paragraph of the Appeal Brief) and the outcome of the Appeal Conference.
Previous rejections under 35 U.S.C. 102 and 35 U.S.C. 103 have been obviated due to Applicant’s remarks and the outcome of the Appeal Conference, where the “controller” of claim 15 was 
Withdrawn claims 26-28 are hereby cancelled.
Applicant’s Appeal Brief, the outcome of the Appeal Conference, and the Examiner’s Amendments found below have obviated the previous rejections of record for claims 15, 16, 19-25 and 29-31. The allowance of claims 15, 16, 19-25 and 29-31 is addressed in the Office Action below.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Marcus Curaca Malito (Reg. No. 74,269) on 04/22/2021. See attached Interview Summary for details.
The application has been amended as follows: 
Claim 23:
“…the speaker includes speakers disposed on both sides of [[the]] a machining region of the machine body; and
the controller included in the notifier provides notification of a side on which machining will be performed of [[a]] the machining region of the machine body by outputting the sound selectively from the speakers on the both sides.”


Allowable Subject Matter
Claims 15, 16, 19-25 and 29-31 are allowed.
Applicant’s Appeal Brief, the outcome of the Appeal Conference, and the Examiner’s Amendments have obviated the rejections of record. It is in the opinion of the examiner that the art of record neither anticipates nor renders the following limitations from claim 15 obvious in combination with the rest of the claimed limitations set forth in the independent claim:
Claim 15:
“the controller included in the notifier controls the notifier to notify an operator of the future operation of the machine body in advance of the future operation of the machine body using the speaker and/or the lamp to output at least one of a sound and a light selected based on the code associated with the future operation of the machine body.”
The following closest prior arts fall short for the following reasons:
	Matsumoto (US 6708541 B1) discloses a press machine having a controller that is capable of notifying an operator of operations being performed by the press machine via a speaker (figure 5; column 11, lines 8-12 and 18-21; column 17, line 59 to column 18, line 15). Matsumoto fails to positively disclose the controller being configured to notify the operator with future operations in advance, as required by the interpretations of the “controller” under 35 U.S.C. 112(f).
	Rogers (US 20140132720 A1) teaches a press machine that notifies an operator of operations being performed by the press machine via a display and a speaker (paragraphs 0041, 0044, 0052, 0058, 0059, and 0073). Rogers fails to disclose the controller being configured to notify the operator with future operations in advance, as required by the interpretations of the “controller” under 35 U.S.C. 112(f).
The prior art neither alone nor in combination anticipates nor renders obvious the claimed limitation/invention, and no motivation is found to modify the prior art to obtain the claimed invention. 
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARKIS A AKTAVOUKIAN whose telephone number is (571)272-4444.  The examiner can normally be reached on Mon-Thu: 10:00-6:00; Fri: Variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHELLEY SELF can be reached on (571)272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAA/Examiner, Art Unit 3725  

/SHELLEY M SELF/Supervisory Patent Examiner, Art Unit 3725